UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6416



JAMES KISER HAZEL, JR., collectively, the
Rastafari Congregation; ROGER S. LEGETTE, Ras,
collectively, the Rastafari Congregation; ADI
SUPREME GOD ALLAH, Ras, collectively, the
Rastafari Congregation; TYLER MATTRESS, Ras,
collectively, the Rastafari Congregation;
ANTONIO ABNATHEY, Ras, collectively, the
Rastafari Congregation,

                                          Plaintiffs - Appellants,

          and


JOHNNY   MORGAN,    Ras,   collectively,   the
Rastafari Congregation; CHEMEL CARL WILSON,
Ras, collectively, the Rastafari Congregation;
CHARLES MASON, JR., Ras, collectively, the
Rastafari Congregation; WILLIE J. THOMPSON,
Ras, collectively, the Rastafari Congregation;
STEFEN EMIRA HARRIS, Ras, collectively, the
Rastafari Congregation; CARLOS JONES, Ras,
collectively, the Rastafari Congregation; EL
SHADDAI   MASADA,    Ras,  collectively,   the
Rastafari Congregation; ALONZO HARVIN, Ras,
collectively, the Rastafari Congregation,

                                                       Plaintiffs,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GARY
MAYNARD, Director,

                                           Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-01-2739-4-20-BC)


Submitted:   September 29, 2003         Decided:   October 17, 2003


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


James Kiser Hazel, Jr., Roger S. Legette, Adi Supreme God Allah,
Tyler Mattress, Anthony Abnathey, Appellants Pro Se.    Terry B.
Millar, TERRY B. MILLAR, L.L.C., Rock Hill, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Inmates James Kiser Hazel, Jr., Roger S. Legette, Adi Supreme

God Allah, Tyler Mattress, and Antonio Abnathey seek to appeal the

district court’s order granting summary judgment to the South

Carolina Department of Corrections (SCDC) and Gary Maynard, the

Director of the Department of Corrections.           The     Appellants, along

with eight other prisoners at Kershaw Correctional Institution who

did not join the appeal, claimed the institution discriminated

against them in violation of their First and Fourteenth Amendment

Rights pursuant to 42 U.S.C. § 1983 (2000), and in violation of

state law.      The district court granted summary judgment to the

Defendants. We dismiss as moot Appellants’ appeal of the denial of

injunctive relief because they are no longer incarcerated at

Kershaw; Hazel has been released from custody, Legette has been

transferred to Evans Correctional Institution, Allah and Mattress

have been transferred to Lee Correctional Institution; and Abnathey

has been transferred to McCormick Correctional Institution.                     See

Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991); Inmates v.

Owens, 561 F.2d 560, 562 (4th Cir. 1977).

     As    to   Appellants’   claims       for   monetary    relief,    we   have

thoroughly reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order as to Appellants’

claims    for   monetary   damages.        See   Morgan     v.   S.C.   Dep’t    of

Corrections, No. CA-01-2739-4-20-BC (D.S.C. Feb. 25, 2003).                     We


                                       3
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                              DISMISSED IN PART, AFFIRMED IN PART




                                4